                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 
 JOSH BEEMAN, an individual,

                           Plaintiff,

                             -against-                                 1:20-cv-05267-MKV

 CRONOS DESIGN, LLC, a Colorado Limited Liability                             ORDER
 Company d/b/a Aluminum Systems NY by Cronos Design, and
 DOES, 1–10, inclusive,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On November 24, 2020, the Court denied Plaintiff’s motion for default judgment as against

Defendant Cronos Design, LLC without prejudice on grounds of inadequate proof of service and

failure to document that requested damages are for a sum certain. [ECF No. 23.] To date, Plaintiff

has not renewed its motion for default judgment or taken any other action to prosecute this case.

       Accordingly, IT IS HEREBY ORDERED that any renewed motion for entry of a default

judgment shall be filed on or before May 29, 2021. Plaintiff is directed to follow the procedures

applicable to default judgments under the Court’s Individual Rules and Practices for Civil Cases,

available at the Court’s website. Failure to move for default judgment by that date may result

in dismissal of the case for failure to prosecute.



SO ORDERED.

                                                     _________________________________
                                                     _ ______
                                                     __     __ _______
                                                            __
                                                            ____      ________
                                                                            ____
                                                                               ____
                                                                               __ ___________
                                                                                          __
                                                                                          __
Date: April 28, 2021                                 MARY YK   AY VYSKOCIL
                                                             KAY   VYS
                                                                    YSKOCI   CIIL
      New York, NY                                   United
                                                          d States District
                                                            States Di strict Judge
                                                                    ist
